Bloodworth, J.
It is well settled'that where the answer to a writ of certiorari is untraversed and unexeepted to, all issues raised in the petition must be determined by the answer, and that allegations of error contained in the petition which are not verified by the answer cannot be considered. In this case the allegations in the petition that the court erred in admitting certain evidence over the objection of inovant are not verified by the answer, the answer setting out the evidence but making no reference to any ruling as to the admission of any portion thereof. The evidence, as shown by the answer, is sufficient to support the verdict, and the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Broyles, C. J., and Luhe, J., concur.